JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order, filed January 26, 2017, be affirmed. Contrary to appellant’s arguments on appeal, Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), does apply and bars his claims for “declaratory, injunctive, or prospective relief.” See Wilkinson v. Dotson, 544 U.S. 74, 81-82, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005) (§ 1983 claims for declaratory or injunctive relief are also barred under Heck, if success of the claims would necessarily demonstrate the invalidity of prisoner’s confinement). The crux of the claims reflects an apparent attempt to relitigate claims made in his unsuccessful direct appeal, see United States v. Cisneros, 112 F.3d 1272 (5th Cir. 1997), and unsuccessful habeas proceeding, see Cisneros v. Stephens, No. 2:13-cv-126, 2014 WL 427188 (S.D. Tex. Feb. 4, 2014). Because appellant failed to show his convictions have been invalidated, the district court *526properly dismissed without prejudice for failure to state a claim on which relief may be granted.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.